Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesch (US Pub. No. 20160179663).
Referring to claim 1, Roesch discloses a device for a single wire digital bus, comprising: 
an interface (transceiver, fig. 1) for the single wire digital bus (bus, fig. 1), the interface configured to receive a request to arbitrate for an address (step 304, fig. 3) and transmit first device specific data on the single wire digital (bus, fig. 1) bus upon receipt of the request to arbitrate for the address (step 312, fig. 3); and 
a control circuit (controller 201, fig. 2), configured to determine if any further device transmits further device specific data on the single wire digital bus (uniquely identify the device on a network, para. 0025) and use the arbitrated address if no further device transmits any further device specific data on the single wire digital bus (step 314, fig. 3). 

As to claim 2, Roesch discloses the device of claim 1, wherein the request to arbitrate for the address comprises the address for which to arbitrate (address request 504, fig. 5).  

As to claim 3, Roesch discloses the device of claim 1, wherein the address is transmitted the first device specific data (address obtained 510, fig. 5).  

As to claim 4, Roesch discloses the device of claim 1, further comprising: a random number generator (step 408, fig. 4) configured to generate the first device specific data.  

As to claim 5, Roesch discloses the device of one claim 1, wherein the interface is configured to transmit the first device specific data on the single wire digital bus (bus, fig. 1) sequentially as a sequence of bits (device's twelve character serial number with a compression algorithm, para. 0025). 

As to claim 6, Roesch discloses the device of claim 5, wherein the interface is configured to cease transmission (“Low Priority Address Claim" message, para. 0053) if a signal on the single wire digital bus corresponds to a predetermined level (predetermined time frame, para. 0054).   

As to claim 7, Roesch discloses the device of claim 6, wherein the control circuit is configured to determine that no further device transmits any further device specific data on the single wire digital bus (processor 14, fig. 1) if a last bit of the sequence of bits is transmitted on the single wire digital bus and if the signal on the single wire digital bus corresponds to the last bit (device identifier 108, fig. 1).   

As to claim 8, Roesch discloses the device of claim 1, wherein the interface is configured to transmit the first device specific data by accessing the single wire digital bus (transceiver 116, fig. 1) for a period of time corresponding to the first device specific data (device address 110, fig. 1).  

As to claim 9, Roesch discloses the device of claim 8, wherein the interface is configured to draw a predetermined current from the single wire digital bus for the period of time (network 208, fig. 2).  

As to claim 10, Roesch discloses the device of one of claim 8, further comprising: a comparator configured to compare a signal level (device does not receive any message, para. 0054) on the single wire digital bus with a predetermined threshold (predetermined time frame, para. 0054), and to determine that no further device submits any further device specific data on the single wire digital bus if the signal level is above the predetermined threshold (other device uses the same address, para. 0054). 

Claims 11 - 16 recite the corresponding limitation of claims 1 - 6. Therefore, they are rejected accordingly.
Claims 17 – 23 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.


Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 

Applicant's arguments:
[Remarks, p. 10] Makes no mention of receiving a request to arbitrate for an address. Instead, FIG. 3 is directed to an internal process for a device to check whether its own current device identifier is valid or invalid. There is no indication that this check is a request to arbitrate for an address or is made in response to any request to arbitrate for an address.

Examiner’s response:
Arbiters are electronic devices that allocate access to shared resources. Roesch discloses the following [para: 0047]: At act 304, the device checks to see if the current device identifier is valid. The device may check a flag in the nonvolatile memory that, when set to true, indicates that the device has a valid device identifier. If the flag indicates a valid device identifier, the device is already set and the method ends. If the device identifier flag is set to false, indicating that the device identifier is not set, at act 306, the TRNG generates a random 7 byte number that will be used as a device identifier.
Therefore, Roesch arbitrates the received device identifier if they are valid or not. 

Applicant's arguments (for claim 1):
Roesch does not disclose that the controller of the device determines if any further device transmits further device specific data on the single wire digital bus.

Examiner’s response:
	Roesch discloses uniquely identify the device on a network in para. 0025. Therefore, in order to uniquely identify the device the controller must determines if any further device transmits further device specific data on the single wire digital bus. In other words, the method of uniquely identifying requires comparison to all of the transmitting devices in the single bus. 

Applicant's arguments (for claim 2):
Paragraph 53 of Roesch discloses that the device (i.e., device 104) generates the address and not that the address is received by a request to arbitrate.


Examiner’s response:
To uniquely identify the device a device ID must be received to arbitrate amongst other connected devices. 

Applicant's arguments (for claim 5):
Claim 5 recites "wherein the interface is configured to transmit the first device specific data on the single wire digital bus sequentially as a sequence of bits." The Examiner asserts that paragraph 25 of Roesch discloses the features of claim 5. Applicant respectfully disagrees. 
As noted above, paragraph 25 and FIG. 3 are directed to an internal process or validating or updated a device identifier. Roesch does not disclose "transmit[ting] the first device specific data on the single wire digital bus sequentially as a sequence of bits." Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 5.

Examiner’s response:
Roesch discloses device's twelve character serial number with a compression algorithm, para. 0025. 

Applicant's arguments (for claim 6):
Claim 6 recites "wherein the interface is configured to cease transmission if a signal on the single wire digital bus corresponds to a predetermined level." Paragraph 54 of Roesch discloses that the device transmits either a High Priority Address Claim Message or a Low Priority Address Claim Message depending on a comparison of device identifiers. Thus, Roesch's device continues to transmit in response to a comparison determination. Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 6.
Examiner’s response:
Roesch will cease transmission of low priority data when high priority data is present. Furthermore, Roesch will cease transmission when device identifier is not valid 304, fig. 3

Applicant's arguments (for claim 7):
Claim 7 recites "wherein the control circuit is configured to determine that no further device transmits any further device specific data on the single wire digital bus if a last bit of the sequence of bits is transmitted on the single wire digital bus and if the signal on the single wire digital bus corresponds to the last bit." As noted above, Roesch does not make any determinization that "no further device transmits any further device specific data on the single wire digital bus." Moreover, the device identifier of Roesch is not transmitted on the single wire digital bus (see paragraph 47). Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 7.

Examiner’s response:
Roesch discloses, in para. [0049], a device identifier flag in the nonvolatile memory is checked to find whether or not a valid device identifier has been set. If the device already includes a valid device identifier, process 400 ends.
Device enumeration (e.g. no further device transmits any further device specific data on the single wire) ends when all the device ID is valid. 

Applicant's arguments (for claim 8):
  Claim 8 recites "wherein the interface is configured to transmit the first device specific data by accessing the single wire digital bus for a period of time corresponding to the first device specific data." The device identifier of Roesch is not transmitted on the single wire digital bus (see paragraph 47). Moreover, Roesch does not discloses that an amount of time for accessing the bus corresponds to the first device specific data (e.g., to the device identifier). This feature is entirely absent from Roesch. Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 8.

Examiner’s response:
	Roesch discloses, in para: 0054, the following: According to some examples, if the device does not receive any message from another device within a predetermined time frame. the system assumes that no other device uses the same address and, at block 510, the system successfully assigns the address to the device. Further, if two or more other devices send an Address Claimed message, then the address will be given to whichever device has the greatest device identifier. According to some examples, once a network address is set on the device, the device may communicate on the network. As such, Roesch discloses t wherein the interface is configured to transmit the first device specific data by accessing the single wire digital bus for a period of time corresponding to the first device specific data.

Applicant's arguments (for claim 9):
Claim 9, which depends on claim 8, recites "wherein the interface is configured to draw a predetermined current from the single wire digital bus for the period of time." Network 208, FIG. 2 of Roesch does not disclose this feature. Roesch does not disclose transmitting data on a bus in this manner. Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 9.

Examiner’s response:
	Roesch’s network 205, fig. 2 requires to draw a predetermined current from the single wire digital bus for the period of time since network 205 is a single bus that is being shared with multiple devices. 

Applicant's arguments (for claim 10):
Claim 10, which depends on claim 8, recites "a comparator configured to compare a signal level on the single wire digital bus with a predetermined threshold, and to determine that no further device submits any further device specific data on the single wire digital bus if the signal level is above the predetermined threshold." Paragraph 54 of Roesch discloses that the device's identifier may be compared byte by byte to the second device's identifier. However, this comparison is not a comparison 
of a signal level on the single wire digital bus with a predetermined threshold. Moreover, Roesch does not disclose that the device "determine[s] that no further device submits any further device specific data on the single wire digital bus if the signal level is above the predetermined threshold." As noted above, no such device in Roesch makes a determination that no other devices are transmitting on the on the single wire digital, much less based on the condition recited in claim 10. Accordingly, Applicant submits that Roesch does not disclose or fairly suggest this feature of claim 
9.

Examiner’s response:
As to claim 10, Roesch discloses the device of one of claim 8, further comprising: a comparator configured to compare a signal level (device does not receive any message, para. 0054) on the single wire digital bus with a predetermined threshold (predetermined time frame, para. 0054), and to determine that no further device submits any further device specific data on the single wire digital bus if the signal level is above the predetermined threshold (other device uses the same address, para. 0054).  

As for the reasons given above, examiner respectfully maintains the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184